Order entered April 23, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00428-CV

          IN THE INTEREST OF D.F.D. AND T.Z.D., CHILDREN

              On Appeal from the 256th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-18-19199

                                    ORDER

      Before the Court is appellant’s April 16, 2020 motion to proceed pro se. We

GRANT the motion. Appellant is proceeding pro se in this appeal.



                                           /s/   KEN MOLBERG
                                                 JUSTICE